

	

		II

		109th CONGRESS

		1st Session

		S. 91

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend title VII of the Public Health Service Act to

		  ensure that social work students or social work schools are eligible for

		  support under certain programs to assist individuals in pursuing health careers

		  and programs of grants for training projects in geriatrics, and to establish a

		  social work training program.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Strengthen Social Work Training Act of

			 2005.

		

			2.

			Social work students

			

				(a)

				Health professions schools

				Section 736(g)(1)(A) of the

			 Public Health Service Act

			 (42 U.S.C.

			 293(g)(1)(A)) is amended by striking graduate program in

			 behavioral or mental health and inserting graduate program in

			 behavioral or mental health, including a school offering graduate programs in

			 clinical social work, or programs in social work.

			

				(b)

				Scholarships

				Section 737(d)(1)(A) of the

			 Public Health Service Act

			 (42 U.S.C.

			 293a(d)(1)(A)) is amended by striking mental health

			 practice and inserting mental health practice (including

			 graduate programs in clinical psychology, graduate programs in clinical social

			 work, or programs in social work).

			

				(c)

				Faculty positions

				Section 738(a)(3) of the

			 Public Health Service Act

			 (42 U.S.C.

			 293b(a)(3)) is amended by striking offering graduate

			 programs in behavioral and mental health and inserting offering

			 graduate programs in behavioral and mental health, including graduate programs

			 in clinical psychology, graduate programs in clinical social work, or programs

			 in social work.

			

			3.

			Geriatrics training projects

			Section 753(b)(1) of the

			 Public Health Service Act

			 (42 U.S.C.

			 294c(b)(1)) is amended by inserting schools offering

			 degrees in social work, after teaching

			 hospitals,.

		

			4.

			Social work training program

			Subpart 2 of part E of title

			 VII of the Public Health Service Act

			 (42 U.S.C.

			 295 et seq.) is amended—

			

				(1)

				by redesignating section 770 as section 770A;

			

				(2)

				by inserting after section 769, the following:

				

					

						770.

						Social work training program

						

							(a)

							Training generally

							The Secretary may make grants to, or enter into contracts with,

				any public or nonprofit private hospital, any school offering programs in

				social work, or to or with a public or private nonprofit entity that the

				Secretary has determined is capable of carrying out such grant or

				contract—

							

								(1)

								to plan, develop, and operate, or participate in, an approved

				social work training program (including an approved residency or internship

				program) for students, interns, residents, or practicing physicians;

							

								(2)

								to provide financial assistance (in the form of traineeships

				and fellowships) to students, interns, residents, practicing physicians, or

				other individuals, who—

								(A)are in need of

				such assistance;

								(B)are participants

				in any such program; and

								(C)plan to

				specialize or work in the practice of social work;

								

								(3)

								to plan, develop, and operate a program for the training of

				individuals who plan to teach in social work training programs; and

							

								(4)

								to provide financial assistance (in the form of traineeships

				and fellowships) to individuals who are participants in any such program and

				who plan to teach in a social work training program.

							

							(b)

							Academic administrative units

							

								(1)

								In general

								The Secretary may make grants to or enter into contracts with

				schools offering programs in social work to meet the costs of projects to

				establish, maintain, or improve academic administrative units (which may be

				departments, divisions, or other units) to provide clinical instruction in

				social work.

							

								(2)

								Preference in making awards

								In making awards of grants and contracts under paragraph (1),

				the Secretary shall give preference to any qualified applicant for such an

				award that agrees to expend the award for the purpose of—

								

									(A)

									establishing an academic administrative unit for programs in

				social work; or

								

									(B)

									substantially expanding the programs of such a unit.

								

							(c)

							Duration of award

							The period during which payments are made to an entity from an

				award of a grant or contract under subsection (a) may not exceed 5 years. The

				provision of such payments shall be subject to annual approval by the Secretary

				and subject to the availability of appropriations for the fiscal year involved

				to make the payments.

						

							(d)

							Funding

							

								(1)

								Authorization of appropriations

								There are authorized to be appropriated to carry out this

				section $10,000,000 for each of the fiscal years 2006 through 2008.

							

								(2)

								Allocation

								Of the amounts appropriated under paragraph (1) for a fiscal

				year, the Secretary shall make available not less than 20 percent for awards of

				grants and contracts under subsection (b).

							; and

			

				(3)

				in section 770A (as redesignated by paragraph (1)) by inserting

			 other than section 770, after carrying out this

			 subpart,.

			

			5.

			Clinical social worker services

			Section 1302 of the

			 Public Health Service Act

			 (42 U.S.C.

			 300e–1) is amended—

			

				(1)

				in paragraphs (1) and (2), by inserting clinical social

			 worker, after psychologist, each place the term

			 appears;

			

				(2)

				in paragraph (4)(A), by striking and psychologists

			 and inserting psychologists, and clinical social workers;

			 and

			(3)in paragraph (5),

			 by inserting clinical social work, after

			 psychology,.

			

